CULPEPPER, Judge.
This is a companion case to that entitled “Frederia Bertrand, Sr. vs. Trunkline Gas Company et al.” in which a separate opinion has been entered by us this same date, La.App., 149 So.2d 152.
In the present matter the plaintiff, Frederia Bertrand, Jr., was the owner of the 1949 Plymouth automobile, which was being driven by his father, Frederia Bertrand, Sr., at the time of the collision with the defendant’s truck. The parties are the same in this case as in the companion case, except for the value of the automobile. We find no error in the trial court award of $290 for damage to the vehicle, based on evidence that the car was worth $300 at the time of the accident and that it was a total loss from which only $10 was received as salvage.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the defendant.
Affirmed.